UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6308



JERRY JACKSON,

                                              Plaintiff - Appellant,

          versus

J. V. SMITH, Warden; J. SERRANO, MD; L.
ROGERS, I.C.C.I.D.P.; K. WALKER, PA; A. SAHA,
PA; H. WATTS, Board of Appeals; JOHN L.
LAMANNA, Warden; LOUISA FUERTES-ROSARIO; FNU
SERO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cv-02190-GRA)


Submitted:   November 27, 2006            Decided:   December 7, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Jackson, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerry Jackson appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Jackson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Jackson failed to file timely objections to

the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,
766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Jackson has waived appellate review by failing to

timely file specific objections after receiving proper notice.
Accordingly, we dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -